

Exhibit 10.2
splunklogoa01a02.gif [splunklogoa01a02.gif]
Doug Merritt
CEO & President
270 Brannan Street
San Francisco, CA 94107


October 3, 2017


Ms. Susan St. Ledger
c/o Splunk Inc.
270 Brannan Street
San Francisco, CA 94107


Re:    Promotion Letter


Dear Susan:


Congratulations on your promotion to the position of President, Worldwide Field
Operations! This letter agreement (the “Agreement”) is entered into between
Splunk Inc. (the “Company” or “we”) and you. The purpose of this Agreement is to
confirm your new position, annual salary and bonus target, as well as the equity
awards granted to you by the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”). Other than as specified in this
Agreement, the terms and conditions contained in your Employment Offer letter
agreement dated March 3, 2016 remain in effect.


1.Annual Salary; Executive Bonus. Your new title will be President, Worldwide
Field Operations. Your promotion is effective as of October 1, 2017 (the
“Effective Date”), and you will continue report to me. As of the Effective Date,
your gross base salary will be $440,000 per year and you will be paid
semi-monthly at a rate of approximately $18,334, less applicable deductions and
withholdings. In addition, you will continue to be eligible to participate in
the Company’s Executive Bonus Plan with no change to your annual bonus
percentage at target. Your annual on target earnings will be $880,000.


2.Equity. The Compensation Committee granted you 94,000 Restricted Stock Units
(“Promotion RSUs”). The Promotion RSUs will vest over approximately 4 years with
25% of the Promotion RSUs vesting on or about September 10, 2018 and 1/16th of
the Promotion RSUs vesting quarterly thereafter as specified in your Promotion
RSU agreement, so long as you remain employed by the Company.


3.Acceptance. To accept this Agreement, please sign in the space indicated and
return to me. Your signature will acknowledge that you have read, understand and
agree to the terms and conditions of this Agreement.


Please feel free to contact me if you have any questions.




Best,


/s/ Doug Merritt


Doug Merritt
Chief Executive Officer and President
Splunk Inc.







--------------------------------------------------------------------------------






Acceptance and Agreement


I have read, understand, and agree to each of the terms and conditions set forth
above.


I further acknowledge that no promises or commitments have been made to me
except as specifically set forth herein, my Employment Offer letter agreement
dated March 3, 2016, and the equity award agreements for my currently
outstanding equity awards.


/s/ Susan St. Ledger
 
October 3, 2017
Susan St. Ledger
 
Date








